Order filed March 13, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00850-CV
                                  ____________

                     IN RE RICHARD PARKER, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-13073

                                    ORDER

      On October 22, 2014, relator Richard Parker filed a petition for writ of
habeas corpus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator asked this Court to order his
release from an allegedly void confinement in the Harris County Jail for contempt
based on an order issued by the 247th District Court of Harris County.          On
October 30, 2014, this Court granted relator temporary relief by issuing an interim
writ of habeas corpus and ordering relator released from confinement upon the
posting of a bond, pending this Court’s consideration of his petition. See Tex. R.
App. P. 52.8(b)(3), 52.10. On January 22, 2015, this Court abated this original
proceeding pursuant to Texas Rule of Appellate Procedure 7.2(b) due to the
resignation of the trial court judge who issued the challenged orders.

      In the abatement order, we directed relator to advise this Court of the status
of the underlying litigation every thirty days from the date of the order until the
respondent’s successor has informed this Court of the action taken upon
reconsideration of the challenged order. Relator’s first status update was due on
February 23, 2015. However, relator has not filed a status update with this Court,
nor has this Court been informed of any action by respondent’s successor on the
challenged order.

      Accordingly, we ORDER relator to file a letter with this Court within
10 days of the date of this order explaining: (1) the current status of the underlying
litigation; (2) whether the trial court has taken any action on the orders challenged
in this original proceeding; and (3) whether relator presently intends to still seek
relief by writ of habeas corpus with respect to the challenged order. If relator fails
to file the letter required by this order, this Court will consider dismissal of this
original proceeding on its own motion for want of prosecution.

      This Court will consider an appropriate motion filed by either party to
reinstate or dismiss this original proceeding, as appropriate.



                                   PER CURIAM

Panel consists of Justices McCally, Busby, and Donovan.



                                          2